Name: Commission Regulation (EEC) No 3264/80 of 16 December 1980 re-establishing the levying of customs duties on other carbon articles, falling within subheading 85.24 C and originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 342/26 Official Journal of the European Communities 17. 12 . 80 COMMISSION REGULATION (EEC) No 3264/80 of 16 December 1980 re-establishing the levying of customs duties on other carbon articles , falling within subheading 85.24 C and originating in South Korea, to which the prefer ­ ential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, listed in Annex C thereto  once the relevant Community amount has been reached ; Whereas, in respect of other carbon articles , falling within subheading 85.24 C, the ceiling, calculated as indicated above, should be 908 000 European units of account, and therefore the maximum amount is 454 000 European units of account ; whereas on 8 December 1980 , the amounts of imports into the Community of the products in question , originating in South Korea, a country covered by preferential tariff arrangements, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded , customs duties should be re-established in respect of the products in question in relation to South Korea, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ('), and in particular Article 4 (2) thereof, HAS ADOPTED THIS REGULATION : Whereas Article 1 (3) and (4) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products the value of the ceilings for which is given in Annex A to the Regulation in question  to the sum arrived at by adding together the value of the products in question imported cif into the Community in 1977 and coming from countries and territories covered by those arrangements, but not including products coming from countries and territories already covered by various preferential tariff arrangements established by the Community, and 5 % of the value of 1977 cif imports coming from other countries and from coun ­ tries and territories already covered by such arrange ­ ments ; whereas, however, the ceiling resulting from the sum of this addition may in no case exceed 1 10 or 115% of that fixed for 1 979 ; Article 1 As from 20 December 1980 , the levying of customs duties , suspended in pursuance of Council Regulation (EEC) No 2789/79 , shall be re-established in respect of the following products , imported into the Commu ­ nity and originating in South Korea : Whereas, having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amount repre ­ senting 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A thereto ; CCT heading No Description 85.24 Carbon brushes , arc-lamp carbons , battery carbons , carbon electrodes and other carbon articles of a kind used for electrical purposes : C. Other Article 2 Whereas Article 2 (2) and (3 ) of that Regulation provides that the levying of customs duties may be re ­ established at any time in respect of imports of the products in question originating in any of the said countries or territories  with the exception of those This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.( i ) OJ No L 328 , 24 . 12 . 1979, p . 25 . 17 . 12. 80 Official Journal of the European Communities No L 342/27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission